Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156770                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156770
                                                                    COA: 336125
                                                                    Ingham CC: 16-000444-FH
  DAMIEN CORTEZ CARLISLE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 8, 2017
           a1205
                                                                               Clerk